DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 02/05/2021. Claims 1-12, 16-18 and 20 are currently pending, with claims 13-15 and 19 are withdrawn and claims 21-37 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-10, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey (US Pub 20170246732).

Regarding Claim 1, Dey discloses a power tool (10-Fig. 1) comprising: 
a motor housing (refer below to Fig. A, motor housing); 
a motor (15-Fig. A) supported within the motor housing, the motor including an output shaft (Fig. A, the shaft formed from the bearing to the helical pinion) defining an axis extending in a front to rear direction of the power tool (Fig. 1, 21-21 defines an axis from front to rear of power tool 10); 
a bearing (Bearing-Fig. A) configured to support the output shaft for rotation about the axis (Fig. A, the bearing is capable of supporting the output shaft during rotation); an end cap (End Cap-Fig. A) removably coupled to a rear end of the motor housing (Fig. A, the end cap is coupled to the motor housing which would allow for the end cap of being capable of being removed from the housing); and 
a bearing retainer (Fig. B, the portion of the end cap consisting of the first, second and third sides) integrally formed with the end cap (Fig. B, first, second and third sides are formed from the end cap), the bearing retainer configured to axially and radially secure the bearing to the end cap (Fig. B, first, second and third sides axially and radially secure the bearing in the end cap) , 
wherein the bearing retainer includes a first wall (first side-Fig. B) engaging a radial side of the bearing to radially secure the bearing (Fig. B, first side provides a radial constraint on the bearing) and a second wall (second side-Fig. B) engaging a front side of the bearing to axially secure the bearing (Fig. B, second side provides a axial constraint on the bearing).

    PNG
    media_image1.png
    818
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    896
    564
    media_image2.png
    Greyscale

Regarding Claim 3, Dey discloses wherein the end cap includes an aperture (aperture–Fig. B) through which the bearing is accessible.

Regarding Claim 4, Dey discloses further comprising an end plate (end plate-Fig. B) removably coupled to a rear side of the end cap (Fig. B, end plate is coupled to the end cap and couplings are attachable and removable to and from the object they are coupled to), wherein the end plate is configured to cover the aperture when the end plate is coupled to the end cap (Fig. B, end plate covers the aperture).

Regarding Claim 7, Dey discloses wherein the bearing is insert molded within the bearing retainer (Fig. B, the bearing can be insert molded with the first, second and third sides).

Regarding Claim 8, Dey discloses a gear assembly (77-Fig. 21A) including a plurality of helical planet gears (paragraph [0053], transmission 77 can be gears or other mechanisms to transfer the rotational power from the motor 15 to the impact mechanism 67 is interpreted as helical planet gears, additionally, transmission 77 appears to be helical gears), wherein the output shaft includes a helical pinion (helical pinion-Fig. A) meshed with the helical planet gears such that rotation of the output shaft produces an axial force on the output shaft that is resisted by the bearing retainer (Fig. A, helical pinion is meshed with transmission 77, which would create an axial force on the bearing).

Regarding Claim 9, Dey discloses a power tool (10-Fig. 10) comprising: 
a housing (housing-Fig. A) including a motor housing portion (motor housing-Fig. A) and a front housing portion (front housing-Fig. A) coupled to the motor housing portion (Fig. A, motor and front housings are assembled together); 
a motor (15-Fig. A) supported within the motor housing portion, the motor including an output shaft (Fig. A, the shaft formed from the bearing to the helical pinion) defining an axis (21 to 21-Fig. 1), the output shaft having a shoulder (shoulder-Fig. B); 
an end cap (end cap-Fig. A) removably coupled to the motor housing portion opposite the front housing portion (Fig. B, end cap is coupled to the motor housing opposite the front housing and couplings are attachable and removable to and from the object they are coupled to); 
a bearing (bearing-Fig. A) configured to support the output shaft for rotation about the axis (Fig. A, the bearing supports the shaft defined through he motor), wherein the bearing includes an inner race (Fig. B, inner race of the bearing) coupled to the output shaft (Fig. B, connection between the motor shaft and the bearing) and an outer race (Fig. B, outer race of the bearing) coupled to the end cap (Fig. B, connection between the bearing and the first, second and thirds sides of the end cap); 
an anvil (70-Fig. 1) extending from the front housing portion; and 
a drive assembly (67-Fig. 1) configured to convert torque from the output shaft into a striking rotational force on the anvil (paragraph [0053]), 
(Fig. B, the portion of the end cap consisting of the first, second and third sides) with a first wall (first side-Fig. B) extending parallel to the axis and opposed second (second side-Fig. B) and third walls (third side-Fig. B) extending transverse to the axis, 
wherein the first wall engages a radial side of the outer race of the bearing to radially secure the bearing (Fig. B, first side provides a radial constraint on the bearing), and 
wherein the second and third walls engage opposite axial sides of the outer race of the bearing (Fig. B, second and third sides provides a axial constraint on the bearing), and the shoulder engages the inner race of the bearing (Fig. B, shoulder engages the inner race of the bearing), to axially secure the bearing (Fig. B, the shoulder axially constrains the bearing).

Regarding Claim 10, Dey discloses wherein the bearing is insert molded within the bearing retainer (Fig. B, the bearing can be insert molded with the first, second and third sides).

Regarding Claim 12, Dey discloses wherein the end cap includes an aperture (aperture–Fig. B) through which the bearing is accessible.

Regarding Claim 16, Dey discloses wherein the first wall, the second wall, and the third wall are integral portions of the end cap (Fig. B, first, second and third sides are formed in the end cap).

Regarding Claim 17, Dey discloses a power tool (10-Fig. 1) comprising: 
a housing (housing-Fig. A) including a removable end cap (end cap-Fig. A) defining a rear end (Fig. A, end cap can be the rear end of the housing) of the housing; 
a motor (15-Fig. A) supported within the housing, the motor including an output shaft (Fig. A, shaft define by the shaft within through the bearing to the helical pinion) defining an axis (21-21 of Fig. 1) and having a helical pinion (helical pinion-Fig. A); 
a gear assembly (77-Fig. A) including a plurality of helical planet gears (paragraph [0053], transmission can be gears, and Fig. A, transmission 77 appears to be helical gears meshed with the helical pinion) meshed with the helical pinon such that rotation of the output shaft produces a forward-directed axial force on the output shaft (Fig. A, helical pinion is meshed with transmission 77, wherein rotation of the helical pinion will have corresponding axial force depending on the rotational direction of the helical pinion); and 
a bearing (bearing-Fig. A) configured to support the output shaft for rotation about the axis (Fig. A, the bearing is supporting the output shaft), 
wherein the end cap includes a bearing retainer (Fig. B, bearing retainer from between the first, second and third sides) having a front wall (second side-Fig. B) engaged with a front side of the bearing configured to secure the bearing to the housing against the axial force on the output shaft (Fig. B, second side provides an axial constraint to the bearing), and 
(Fig. B, second side is formed from and within the end cap).

Regarding Claim 18, Dey discloses wherein the bearing retainer includes a first wall (first side-Fig. B) extending parallel to the axis and a rear wall (third side-Fig. B) extending transverse to the axis, wherein the first wall engages a radial side of the bearing to radially secure the bearing to the housing (Fig. B, first side provide a radial constraint to the bearing), and wherein the rear wall engages a rear side of the bearing to axially secure the bearing to the housing (Fig. B, third side provides an axial constraint to the bearing).

Regarding Claim 20, Dey discloses an anvil extending from a front end of the housing (Fig. A, anvil 370 is extend from the front housing of the tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US Pub 20170246732) and further in view of Kumagai (US Pub20140182869).

Regarding Claim 2, Dey discloses in the parent claim a power tool.
However, Dey fails to expressly disclose a fan coupled for co-rotation with the output shaft, wherein the fan includes a recess in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft.
Kumagai teaches a power tool with a fan (32-Fig. 3) coupled for co-rotation with the output shaft (Fig. 3 and paragraph [0044], fan 32 is attached to shaft 30), wherein the fan includes a recess (Fig. 4, curvature of fan 32 creates a space or recess between fan 32 and bearing 34) in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft (Fig. 4, bearing 34 mounting in housing 20c overlaps the fan 32 in a radial direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Dey, to have incorporated a fan linked to a motor shaft, as taught by Kumagai, so to utilize a fan to air cool the motor of the power tool, in order to prevent overheating of the motor during prolong operation of the power tool.

Regarding Claim 11, Dey discloses in the parent claim a power tool.
However, Dey fails to expressly disclose a fan coupled for co-rotation with the output shaft, wherein the fan includes a recess in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft.
(32-Fig. 3) coupled for co-rotation with the output shaft (Fig. 3 and paragraph [0044], fan 32 is attached to shaft 30), wherein the fan includes a recess (Fig. 4, curvature of fan 32 creates a space or recess between fan 32 and bearing 34) in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft (Fig. 4, bearing 34 mounting in housing 20c overlaps the fan 32 in a radial direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Dey, to have incorporated a fan linked to a motor shaft, as taught by Kumagai, so to utilize a fan to air cool the motor of the power tool, in order to prevent overheating of the motor during prolong operation of the power tool.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US Pub 20170246732) as applied to claim 4 above, and further in view of Burkhardt (US Patent 2662434).

Regarding Claim 5, Dey discloses in the parent claim, an end cap.
However, Dey fails to expressly disclose wherein the end cap includes a receptacle, and wherein the end plate includes a resilient tab insertable into the receptacle to provide a snap-fit that removably couples the end plate to the end cap.
Burkhardt teaches end cap includes a receptacle (16-Fig. 1), and wherein the end plate includes a resilient tab (15-Fig. 1) insertable into the receptacle to provide a (Fig. 9-10, projection 15 and end 5 is inserted into slot 16 of part 17; the examiner has interpreted the interaction of projection 15 and slot 16 as a snap-fit relationship) that removably couples the end plate to the end cap (Fig. 1, removal of screw 14 will result in the projection being removably coupled to slot 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end cap of Dey, to have incorporated the slotted end cap for receiving a projection from an end piece, as taught by Burkhardt, so to allow the end piece to interact with an end cap, in order to allow a user to switch the rotational direction of a rotary tool.

Regarding Claim 6, Dey discloses wherein the end plate includes indicia (Fig. 8, arrow on end 5 is pointing to FWD is interpreted as indicia).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/18/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731